       Case 20-30967 Document 420 Filed in TXSB on 07/11/20 Page 1 of 8



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                               §
                                     §
WATSON GRINDING &                    §          CASE NO. 20-30967
MANUFACTURING CO.,                   §
                                     §          (Chapter 11)
     Debtor.                         §


GLORIA BALDERAS, JOSE                §
VILLALOBOS, SONIA VILLALOBOS,        §
RICHARD KIRSCHNER, VELIA             §
CASTANEDA, AND PEDRO                 §
MONTOYA, AND KARINA                  §
MONTOYA, INDIVIDUALLY AND            §
AS NEXT OF FRIENDS TO G.M.           §           ADVERSARY NO. _________
AND J.M.                             §
                                     §
                                     §
        Plaintiffs,                  §
                                     §
v.                                   §
                                     §
WATSON VALVE SERVICES, INC.,         §
WATSON GRINDING AND                  §
MANUFACTURING CO., KMHJ,             §
LTD., KMHJ MANAGEMENT                §
COMPANY, LLC, MATHESON TRI-          §
GAS, INC., WESTERN                   §
INTERNATIONAL GAS &                  §
CYLINDERS, INC., ARC                 §
SPECIALTIES, INC., AUTOMATION        §
PLUS, INC., AUTOMATION               §
PROCESS, INC., FIRESTONE             §
CRYOGENICS, INC., FIRESTONE          §
CRYOGENIC EQUIPMENT, INC.,           §
TELEDYNE TECHNOLOGIES, INC.          §
F/K/A DETCON INC.,                   §




                                         1
         Case 20-30967 Document 420 Filed in TXSB on 07/11/20 Page 2 of 8



 TELEDYNE EXPLORATION                                   §
 COMPANY, DETCON, INC. D/B/A                            §
 OLDHAM, TELEDYNE DETCON,                               §
 INC., 3M COMPANY, TRCC, LLC,                           §
 DATAONLINE, LLC, AND                                   §
 INDUSTRIAL SCIENTIFIC                                  §
 CORPORATION,                                           §
                                                        §
          Defendants.                                   §


                                          NOTICE OF REMOVAL

         Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Gloria Balderas, Jose Villalobos, Sonia Villalobos, Richard Kirschner, Velia Castaneda,

and Pedro Montoya, and Karina Montoya, Individually and as Next of Friends to G.M. and J.M., vs. Watson Valve

Services, Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd., KMHJ Management Company, LLC,

Matheson Tri-Gas, Inc., Western International Gas & Cylinders, Inc., Arc Specialties, Inc., Automation Plus, Inc.,

Automation Process, Inc., Firestone Cryogenics, Inc., Firestone Cryogenic Equipment, Inc., Teledyne Technologies, Inc.

f/k/a Detcon Inc., Teledyne Exploration Company, Detcon, Inc. d/b/a Oldham, Teledyne Detcon, Inc., 3m

Company, TRCC, LLC, Dataonline, LLC, and Industrial Scientific Corporation, Cause No. 2020-39931,

pending in the 80th Judicial District Court of Harris County, Texas (the “State Court Action”).

                             I.       Procedural Background and Nature of Suit

         1.       On July 6, 2020, Gloria Balderas, Jose Villalobos, Sonia Villalobos, Richard Kirschner,

Velia Castaneda, and Pedro Montoya, and Karina Montoya, Individually and as Next of Friends to

G.M. and J.M, (collectively, the “Plaintiffs”) filed an Original Petition (the “Original Petition”) against

Watson Valve Services, Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd., KMHJ

Management Company, LLC, Matheson Tri-Gas, Inc., Western International Gas & Cylinders, Inc.,

Arc Specialties, Inc., Automation Plus, Inc., Automation Process, Inc., Firestone Cryogenics, Inc.,

Firestone Cryogenic Equipment, Inc., Teledyne Technologies, Inc., f/k/a Detcon Inc., Teledyne

Exploration Company, Detcon, Inc. d/b/a Oldham, Teledyne Detcon, Inc., 3m Company, TRCC,
                                                            2
        Case 20-30967 Document 420 Filed in TXSB on 07/11/20 Page 3 of 8




LLC, Dataonline, LLC, and Industrial Scientific Corporation (collectively, the “Defendants”). In their

Original Petition, the Plaintiffs assert claims of negligence, gross negligence, and/or products liability

- design defect against the Defendants.

        2.      On July 8, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc.’s Crossclaims Against Watson Grinding and Manufacturing Co. and Watson Valve Services, Inc.

was filed.

        3.      On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                        II.     Basis for Removal

        4.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

        5.      The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

        6.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

        7.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

                                                     3
          Case 20-30967 Document 420 Filed in TXSB on 07/11/20 Page 4 of 8




Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          8.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          9.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          10.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          11.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

          12.   Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                                    4
           Case 20-30967 Document 420 Filed in TXSB on 07/11/20 Page 5 of 8



                                        IV.     Parties and Notice

         13.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 80th Judicial District Court of Harris County,

Texas.

         14.    In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

         15.    counsel in the State Court Action, who have or will be served with the notice, are as

follows:

 McMillan Firm, P.L.L.C                                 McCoy Leavitt Laskey LLC
 Chance A. McMillan                                     John V. McCoy
 440 Louisiana Street, Suite 1200                       Michael I. Ramirez
 Houston, Texas 77002-1691                              N19 W24200 Riverwood Dr., Suite 125
                                                        Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                        ATTORNEYS FOR WATSON GRINDING &
                                                        MANUFACTURING CO.

                                                        Gieger, Laborde & Laperouse L.L.C.
                                                        Ernest P. Gieger, Jr.
                                                        701 Poydras Street, Suite 4800
                                                        New Orleans, Louisiana 70139

                                                        ATTORNEYS FOR WATSON VALVE SERVICES,
                                                        INC.
 Greenberg Traurig, LLP                                 Jackson Walker L.L.P.
 Mary-Olga Lovett                                       Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                         1401 McKinney, Suite 1900
 Houston, Texas 77002                                   Houston, Texas 77010

 Greenberg Traurig, LLP                                 The Silvera Firm
 Christopher M. LaVigne                                 Robert C. Turner
 2200 Ross Avenue, Suite 5200                           17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                    Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                   ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 & WESTERN INTERNATIONAL GAS &                          MANAGEMENT COMPANY, LLC
 CYLINDER, INC.

                                                    5
        Case 20-30967 Document 420 Filed in TXSB on 07/11/20 Page 6 of 8




                                    V.      Process and Pleadings

       16.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       17.     In the State Court Action, no citations have been issued.

       18.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: July 11, 2020.

                                                       Respectfully submitted,

                                                       JONES MURRAY & BEATTY, LLP

                                                       By: /s/ Ruth Van Meter
                                                       Erin E. Jones
                                                       Texas Bar No. 24032478
                                                       Ruth Van Meter
                                                       Texas Bar No. 20661570
                                                       4119 Montrose Blvd, Suite 230
                                                       Houston, Texas 77006
                                                       Phone: 832-529-1999
                                                       Fax: 832-529-5513
                                                       erin@jmbllp.com
                                                       ruth@jmbllp.com

                                                       PROPOSED SPECIAL COUNSEL FOR JANET
                                                       S. NORTHRUP, CHAPTER 11 TRUSTEE OF
                                                       THE ESTATE OF WATSON GRINDING &
                                                       MANUFACTURING CO.




                                                  6
Case 20-30967 Document 420 Filed in TXSB on 07/11/20 Page 7 of 8



                                          AND

                                   HUGHESWATTERSASKANASE, LLP

                                   By: /s/ Wayne Kitchens
                                   Wayne Kitchens
                                   Texas Bar No. 11541110
                                   Heather McIntyre
                                   Texas State Bar No. 24041076
                                   Total Plaza
                                   1201 Louisiana, 28th Floor
                                   Houston, Texas 77002
                                   Telephone: (713) 759-0818
                                   Facsimile: (713) 759-6834
                                   wkitchens@hwa.com
                                   hmcintyre@hwa.com

                                   PROPOSED COUNSEL FOR JANET S.
                                   NORTHRUP, CHAPTER 11 TRUSTEE OF THE
                                   ESTATE OF WATSON GRINDING &
                                   MANUFACTURING CO.

                                          AND

                                   McCOY LEAVITT LASKEY LLC

                                   By: /s/ Michael I. Ramirez
                                   Michael I. Ramirez
                                   Texas Bar No. 24008604
                                   20726 Stone Oak Parkway, Suite 116
                                   San Antonio, TX 78258
                                   Telephone (210) 446-2828
                                   Fax (262) 522-7020
                                   mramirez@mlllaw.com

                                   COUNSEL FOR WATSON GRINDING &
                                   MANUFACTURING CO.




                               7
        Case 20-30967 Document 420 Filed in TXSB on 07/11/20 Page 8 of 8



                                     CERTIFICATE OF SERVICE

       I certify that on July 11, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and on July 13, 2020, via first class mail
(without attachments) to the following:


 McMillan Firm, P.L.L.C                               McCoy Leavitt Laskey LLC
 Chance A. McMillan                                   John V. McCoy
 440 Louisiana Street, Suite 1200                     Michael I. Ramirez
 Houston, Texas 77002-1691                            N19 W24200 Riverwood Dr., Suite 125
                                                      Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                      ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE
                                                      SERVICES, INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 & WESTERN INTERNATIONAL GAS &                        MANAGEMENT COMPANY, LLC
 CYLINDER, INC.




                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  8
